UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

SAIM SARWAR,
Plaintiff, 20 Civ. 9447 (PAE)

ORDER
VILINUIS INC.

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

On November 11, 2020, plaintiff filed the complaint. Dkt. 1. On December 2, 2020,
plaintiff served the defendant with process. Dkt. 8. The defendant has not responded to the
complaint or otherwise appeared in this action. On June 2, 2021, the Court issued an Order to
Show Cause, prompting plaintiff to move for a default judgment by June 16, 2021 or risk
dismissal of the case. Dkt. 10. On June 3, 2021, plaintiff obtained a Clerk’s Certificate of
Default. Dkt, 13. On June 8, 2021, plaintiff filed a motion for default judgment against the
defendant. Dkt. 14. On June 9, 2021, the Court found that the plaintiff's motion and supporting
papers were not in compliance with the Court’s Individual Rules, and directed plaintiff to refile.
Dkt. 15. On June 10, 2021, plaintiff refiled their motion for default judgment. Dkt. 16.

On June 11, 2021, the Court issued an Order to Show Cause, requiring defendant, if it
wished to oppose the motion, to file an opposition by July 10, 202]. Dkt. 17. The next day the
plaintiff served the defendant with the Court’s June 11, 2021 Order. Dkt. 18. The defendant has not
filed any such motion.

The Court has reviewed plaintiff's motion for default judgment pursuant to Federal Rule of
Civil Procedure 55(b) and plaintiff's supporting affidavit. Dkt 16. Because proof of service has been

filed, the defendant has not answered the complaint, the time for answering the complaint has
expired, and the defendant failed to appear to contest entry of a default judgment, the Court enters a

default judgment for plaintiff against the defendant. SO ORDERED,

Pak A. Cr gebouy/

 

Paul A. Engelmayer
United States District Judge

Dated: July 12, 2021
New York, New York

 

 
